Citation Nr: 1703412	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-43 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was previously before the Board in April 2014, when it was remanded for additional development.


FINDINGS OF FACT

1.  A hearing loss disability did not manifest in service or within one year thereafter; and the probative evidence is against a finding that the Veteran's current bilateral hearing loss is related to service.

2.  Tinnitus did not manifest in service or within one year thereafter; and the probative evidence is against a finding that the Veteran's current tinnitus is related to service.


CONCLUSION OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.385 (2016).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

Additionally, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A letter was sent to the Veteran in April 2014 requesting that he complete and return enclosed authorization forms so VA could obtain any outstanding private treatment records.  The Veteran did not provide release forms authorizing VA to obtain the records; however, the Veteran submitted records from the May 2008 private audiological examination, which were admitted to the record.  Additionally, updated VA treatment records and an additional VA medical opinion were obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).






Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in    the claims file shows, or fails to show, with respect to each claim.  See Gonzales      v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of his active service due to working around forklifts and heavy equipment that was very loud.  The Veteran contends that his ears started ringing after a rocket hit the neighboring barracks.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

"[W]hen audiometric test results at a veteran's separation from service do not meet  the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  


The December 2008 VA Examination report shows that the Veteran currently has    a bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385 (2016).  The record also reflects that the Veteran has a diagnosis of tinnitus.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.

The Veteran's service treatment records (STR) contain a March 1968 enlistment examination with the following audiometric findings:


HERTZ 

500
1000
2000
3000
4000
RIGHT
5
5
10

5
LEFT
10
15
10

15
  
The Veteran denied ear trouble, ringing ears, and hearing loss at that time.  The Veteran's February 1970 separation examination indicates that the Veteran's ears were normal, and it shows that the Veteran had a normal whispered voice test.  The Veteran's service treatment records are silent for complaints of hearing loss and tinnitus.

Following service, the first evidence of a hearing loss disability was a May 2008 private audiometric examination, which revealed that the Veteran had sensorineural hearing loss.  The Veteran had a VA outpatient audiological evaluation in July 2008.  The examiner noted the Veteran's complaints of hearing loss due to military service.  The Veteran reported noticing hearing difficulties for approximately 10 years.  The examiner observed that the Veteran exhibited asymmetric hearing loss on the left greater than the right, as well as unilateral tinnitus.  The Veteran's hearing was normal through 2000 Hz in the right ear, sloping to moderate / mild hearing loss.  His hearing was normal in the left ear through 500 Hz, sloping to mild to moderate hearing loss.  



The Veteran underwent a VA audiological examination in December 2008.  His auditory thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
15
15
40
LEFT
20
15
20
30
45

His Maryland CNC speech recognition scores were 100 percent in both ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.

Following a review of the Veteran's claims file and an in-person examination, the VA examiner opined that it is less than 50 percent likely that the Veteran's hearing loss is attributable to military duty.  The examiner's rationale included that the Veteran worked on the piers of Da Nang in Vietnam during the day shift, which according to the Veteran is not the time of day when they were fired upon.  Additionally, the examiner noted that the Veteran's whispered voice test was normal at the time of discharge from service, and that the Veteran worked in the mines for 30 years after service.  The Veteran acknowledged that working in the mines was very noisy, and hearing protection was not provided until near the end  of his employment.  Further, the examiner noted that the Veteran did not seek audiological treatment until 38 years after his discharge.  

The examiner went on to opine that it is much less than 50 percent likely that the Veteran's tinnitus is attributable to military duty.  The examiner's rationale included the fact that the Veteran reported first noticing  tinnitus about three years prior,    but his military service ended 38 years ago; that he worked in a noise hazardous occupation for 30 years after the service; and, that he has hypertension for which he takes a loop diuretic.

In May 2014, after reviewing the Veteran's claims file, as well as VA electronic progress notes dating back to 1997 and audiology reports from 2008, a VA audiologist opined that it is less than 50 percent likely that his hearing loss is due   to military noise exposure, and more likely due to subsequent noise exposure in civilian life.  The VA examiner explained that the Veteran reported working on the docks in Vietnam during the daytime, and that he was not there at night when they were attacked by the Vietcong, so noise exposure was more limited than if he had been working at night.  Additionally, the examiner considered in her rationale that the Veteran worked in the coal mines for 20 years, and that the Veteran previously reported that he only used hearing protection during the last few years of work.  The VA examiner further explained that in July 2008, the Veteran reported first noticing his hearing loss about 10 years ago.  The Veteran reported working as a factory machinist after losing his job in the coal mine in 1994.  Therefore, the Veteran first noticed his hearing loss while working as a factory machinist. 

The VA examiner also opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure because he did not report tinnitus until approximately 2004 even though his service ended in 1970, and because he had occupational noise exposure in civilian life after military service.

After reviewing the evidence of record, the Board finds that the VA audiologist's May 2014 opinion is the most probative evidence.  The examiner reviewed the claims file, as well as VA electronic progress notes dating back to 1997 and audiology reports from 2008.  The opinion provided was accompanied by a rationale for the conclusion reached.  Accordingly, the audiologist's opinion is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App.    295, 302-04 (2008).  Moreover, there is no medical opinion to the contrary.

The Board has not overlooked the Veteran's lay statements regarding the onset and etiology of his hearing loss and tinnitus.  In a May 2015 statement, the Veteran reported that his hearing loss is related to military service rather than post-service employment because he always wore ear protection when he worked in the coal industry, as that was company policy.  However, in July 2008, the Veteran reported that hearing protection was not provided when he worked in the coal mines for the first 20 to 30 years.  He reported that he used hearing protection only during the last few years of work.  The Veteran further reported in December 2008 that a decibel reading revealed that the noise in the coal mines reached 100 decibels.  Thus, his assertion regarding having hearing protection during career with the coal industry      is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran is a factor that the Board can consider and weigh against a veteran's lay evidence).

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms such as ringing in his ears, ear pain, and difficulty hearing, the diagnosis and extent of hearing loss and the etiology of hearing loss and tinnitus require medical testing and/or expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiometric results during service and the opinion of the VA examiner to be of significantly greater probative weight as to the status of the Veteran's hearing during service and whether current hearing loss disability and tinnitus are related to service, than the Veteran's lay assertions regarding the etiology of his current hearing loss.

With regard to presumptive service connection, there is no competent and probative evidence of a hearing loss disability or tinnitus to a compensable degree within one year of separation from service.  While the Veteran reports that he had hearing loss and tinnitus during and since service, there is no competent evidence showing hearing loss disability until May 2008 or tinnitus until approximately 2004, both      of which is more than 30 years after the Veteran's separation from active service.  

While the Board acknowledges that the Veteran reported tinnitus during service, that report is inconsistent with his other assertions.  Specifically, the Veteran reported in a May 2015 statement that his ears started ringing during service after a rocket hit the neighboring barracks.  However, in July 2008, the Veteran reported constant tinnitus in his left ear only for the past three to four years.  In light of the inconsistencies in the Veteran's reports, the Board finds that the Veteran is an inaccurate historian regarding his alleged in-service tinnitus.  See Buchanan, supra.  Here, the most probative evidence of record indicates that the Veteran's current bilateral hearing loss disability and tinnitus did not arise during service or for many years thereafter, and are not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


